The Attorney        General of Texas
                                                 I'ebruasy21, 1986
JIM MATTOX
Attorney General



S.upreme Court Building          Honorable Sam D. Millsap, Jr.           Opinion No, JM-436
P. 0. BOX 12548                  District Attorney
Austln, TX. 78711. 2548          Bsxar County Couri:h.ousc               Be: Computation of good time
512/475-2501                     San Antonio, Texar~ 78205               credits under article 5118a,
Telex 91Wa7C1387
Telecopier   51214750266
                                                                         V.T.C.S., and manual labor
                                                                         credits under article 43.10,
                                                                         Code of Criminal Procedure
714 Jackson, Suite 700
Dallas, TX. 75202-4506
                                 Dear Mr. Millsap:
214,742.8944

                                      You request mr opinion in regard to time credits which may be
4824 Alberta Ave., Suite 160     awarded to a prjsoner sentenced to county     jail. Your particular
El Paso, TX. 79805-2793          concern is whethex,a county inmate may receive good time credits under
9151533.3454                     article 5118a, V.:i..C.S.,or manual labor credits under article 43.10
                                 of the Code of Criminal Procedure or both. Two prior opinions have
1001 Texas. suite 700
                                 addressed this prti,lem and have reached different conclusions. -- See
Houston, TX. 77002.3111          Attorney General Cpinions JM-73 ~(1983);MW-497 (1982).
713/223-5888
                                      Article 5118a, V.T.C.S.. provides in part:
806 Broadway, Suite 312
Lubbock, TX. 79401-3479
                                           Commutation of tims for good conduct, industry and
ao6/747-5238                               obedience may be granted the inmates of each
                                           county jail by the sheriff in charge. A deduction
                                           In time not to exceed one (1) day for each day of
4309 N. Tenth, Suite S
                                           the orig,inalsentence actually served may be made
McA,len. TX. 78501-1885
5121882.4547
                                           from the term or terms of sentences when no charge
                                           of misconduct has been sustained against the
                                           prisoner. . . .   No other time allowance or
 200 Main Plaza. Suite 400                 credits in addition to the commutation of time for
 sari Antonio,   TX. 782052797
                                           good cor.ductherein provided for may be deducted
 512/2254191
                                           from tha! term or terms of sentences. (Emphasis
                                           added).
 A,, Equal Opportunityl
 Affirmative Action Employer     The statute grants a sheriff discretion in making such an award. See
                                 Kopeski V. Martin, 1529S.W.2d 743. 746 (Tex. Grim. App. 1982). On the
                                 other hand, article,43.10 of the Code of Criminal Procedure provides
                                 in part:

                                              Where the punishment assessed in a conviction
                                           for mi&emeanor is confinement in jail for more
                                           than one day, or where in such conviction the
                                           punishment is assessed only at a pecuniary fine



                                                          p. 1996
Honorable Sam D. Millsap, ;'r,- Page 2     (m-436)




          and the party SC, convicted is unable to pay the
          fine and costs adjudged against him, those so
          convicted shall be      required to do manual
          labor. . . .

             .   .   .   .

             6.  For each d,ay of manual labor. in addition
          to any other credits allowed by law, a prisoner is
          entitled to have: one day deducted from each
          sentence he is sc:rving. (Emphasis added).

      Attorney General Opinion MW-497 (1982) discussed House Bill No.
647 of the Sixty-seventh L~,&lature which amended both article 43.10
of the Code of Criminal Prxedure and 5118a, V.T.C.S. See Acts 1981,
67th Leg., ch. 708, at 261.7. The opinion concluded that when the
legislature added the abcve underlined language of article 43.10,
which was a totally new provision, that      language should be read
together with the above underlined portion of article 5118a; and
therefore concluded that II prisoner would be entitled to both good
time credits and manual labor credits so long as it would not exceed
two-thirds ofhis     sentence. -See Attorney General Opinion MW-497
(1982).

     However, a year later, the attorney general considered the
question again in Attorney General Opinion JM-73 (1983). In this
opinion, the office considered additional legislative history, and
concluded that the Sixty-seventh Legislature intended to limit credits
for jail sentences. See Attorney General Opinion JM-73 (1983). The
attorney general reasoned 1:h.at the language "[n]o other time allowance
or credits" in article 5118a was a limitation which has remained a
part of the statute since it was first enacted in 1955 and was clear
and unambiguous. Id. The additional legislative history revealed
that the Texas BGe       01' Representatives sought to change this
language, but the final version, which was passed by both houses, left
the sentence intact. See Engrossed Third Reading of H.B. No. 647,
Bill File for H.B. No. 647, 67th Leg., Legislative Reference Library.
Accordingly, the cor~clusiouwas that a county jail inmate may receive
either good time credits under article 5118a, V.T.C.S., or manual
labor credits under article 43.10 of the Code of Criminal Procedure,
but not both. Attorney General Opinion JM-73 (1983).

     We believe that Attorney General Opinion JM-73 (1983) is correct
and agree with its holding;. To the extent Attorney General Opinion
hW-497 (1982) conflicts wil:h,
                             this holding, it is overruled.

                             SUMMARY

             A county jail inmate may receive good time
          credits under article 5118a, V.T.C.S., or manual



                                 p. 1997
Honorable Sam D. Millsap, Jr. - Page 3 (JM-436)




         labor credits urder article 43.10 of the Code of
         Criminal Procedure, but not both.        Attorney
         General Opinion MN-497 (1982) is overruled to the
         extent it conflicts with this result.

                                        Very/truly yours) ,



                                        JIM     MATTOX
                                        Attorney General of Texas

JACK HIGRTOWRR
First Assistant Attorney General

MARY KELLER
Executive Assistant Attornsy General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tony Guillory
Assistant Attorney General




                                   p. 1998